         Case 1:18-cv-02841-RMC Document 44 Filed 11/21/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

THE AMERICAN HOSPITAL ASSOCIATION,                    )
et al.,                                               )
                                                      )
                      Plaintiffs,                     )
                                                      )
v.                                                    )     Case No. 1:18-cv-02841-RMC
                                                      )
ALEX M. AZAR II, in his official capacity             )
as Secretary of Health and Human Services,            )
                                                      )
                      Defendant.                      )
                                                      )
UNIVERSITY OF KANSAS HOSPITAL                         )
AUTHORITY, et al.,                                    )
                                                      )
                      Plaintiffs,                     )
                                                      )
v.                                                    )     Case No. 1:19-cv-00132-RMC
                                                      )
ALEX M. AZAR II, in his official capacity             )
as Secretary of Health and Human Services,            )
                                                      )
                      Defendant.                      )
                                                      )

      STATEMENT OF THE UNIVERSITY OF KANSAS HOSPITAL AUTHORITY
     PLAINTIFFS IN RESPONSE TO THE AMERICAN HOSPITAL ASSOCIATION
              PLAINTIFFS’ MOTION TO ENFORCE JUDGMENT

       The plaintiffs in the American Hospital Association action have filed a motion to enforce

this Court’s judgment, ECF No. 43, but that motion did not recite the position of the plaintiffs in

the consolidated University of Kansas Hospital Association action (“the UKHA plaintiffs”). The

UKHA plaintiffs accordingly submit this separate document to respectfully inform the Court that

they take no position on the motion to enforce.

       Our position, however, should not be read as an expression of any doubt as to the legality

of the portion of the Secretary’s final 2020 Outpatient Prospective Payment System rule in which




                                                  1
         Case 1:18-cv-02841-RMC Document 44 Filed 11/21/19 Page 2 of 3



the Secretary purports to cut payment rates for evaluation and management services performed at

excepted off-campus provider-based departments. To the contrary, that payment cut is plainly

illegal for the same reasons that this Court stated in vacating the similar payment cuts in the 2019

OPPS rule, and that the UKHA plaintiffs explained in prior briefing in these actions.

       For the 2020 rule, as with the 2019 rule, the Secretary seeks to justify the payment cut as

an exercise of his authority to “develop a method for controlling unnecessary increases in the

volume of covered OPPS services.” 42 U.S.C. § 1395l(t)(2)(F). But the statutory context “make[s]

clear what a ‘method’ is not: it is not a price-setting tool, and the government’s effort to wield it

in such a manner is manifestly inconsistent with the statutory scheme.” Mem. Op. 19 (ECF No.

31). The statute, through an intricate series of cross-referenced provisions, sets forth an elaborate

formula to determine payment rates for individual outpatient services, in which the Secretary’s

“methods” authority plays no role. “CMS cannot shoehorn a ‘method’ into the multi-faceted

congressional payment scheme when Congress’s clear directions lack any such reference. …

[N]othing in the adjustment or payment scheme permits service-specific, non-budget-neutral cuts.”

Mem. Op. 20.

       Given the patent illegality of Section X.C of the 2020 OPPS final rule, the UKHA plaintiffs

intend to bring a legal action challenging the validity of that portion of the rule following the

presentment of their claims to the agency.




                                                 2
        Case 1:18-cv-02841-RMC Document 44 Filed 11/21/19 Page 3 of 3



Dated: November 21, 2019           Respectfully submitted,

                                   /s/ Joel McElvain
                                   Joel McElvain (Bar No. 448431)
                                   Mark D. Polston (Bar No. 431233)
                                   Christopher P. Kenny (Bar No. 991303)
                                   Nikesh Jindal (Bar No. 492008)
                                   KING & SPALDING LLP
                                   1700 Pennsylvania Av., N.W.
                                   Suite 200
                                   Washington, D.C. 20006
                                   202.626.5540 (phone)
                                   202.626.3737 (fax)
                                   MPolston@kslaw.com

                                   Counsel for the Plaintiffs in Case No. 19-132




                                      3
